702 S.E.2d 801 (2010)
STATE
v.
Lacy Lee WILLIAMS.
No. 323P10.
Supreme Court of North Carolina.
October 7, 2010.
Scott A. Conklin, Assistant Attorney General, for State of North Carolina.
Lacy Lee Williams, Jr., pro se.
The following order has been entered on the motion filed on the 8th of September 2010 by Defendant-Appellant for Petition for Writ of Certiorari to Amend Motion for Appropriate Relief to Add Additional evidence Found on Grounds for Relief for False Warrants and Criminal Charges:
"Motion Dismissed by order of the Court in conference this the 7th of October 2010."